The bill in this case was filed by the appellee against the appellants, to have a certain note and mortgage and deed delivered up and cancelled as a cloud on complainants’ title. The appeal is from a decree of the chancellor confirming the report of the register which was made upon a reference to ascertain what, if anything, was due upon the mortgage. In his report the register announced that there was nothing due, and. the chancellor confirmed the report and granted the relief prayed for, accordingly. The. court holds that it is not shown that the register’s conclusion of fact, which was confirmed by the chancellor, was palpably wrong and clearly erroneous, but to the contrary that the conclusion was justified by the evidence; and the decree of the chancellor is, therefore, affirmed.
Opinion by
McClellan, J.